PER CURIAM
Defendants appeal from a judgment declaring that plaintiffs have easements over their property. The action was for declaratory relief and reformation. Our review is de novo.
Plaintiffs claim that they are entitled to easements for utilities and access, appurtenant to the several parcels of land that they own, across defendants’ property. Plaintiffs claim easements of record, implied easements by reservation and reformation. The court held, and we agree, that plaintiffs are entitled to the easements that they sought. Although not all the easements were of record at the time when defendants purchased their property, the evidence supports plaintiffs’ claims of implied easements and reformation. We modify the judgment, however, to delete the award of attorney fees, which all parties agree was incorrect, to plaintiff Jimelcrete, Inc., and otherwise affirm the judgment, including the award of $7500 attorney fees to the other plaintiffs.
Judgment modified to delete award of attorney fees to plaintiff Jimelcrete, Inc.; otherwise affirmed.